 Case 1:19-cv-00022-PLM-PJG ECF No. 45 filed 03/09/20 PageID.262 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

TROY JACKSON #450383,

              Plaintiff,                             Hon. Paul L. Maloney

v.                                                   Case No. 1:19-CV-22

TERRI STEINBERG,

            Defendant.
_________________________________/

                           REPORT AND RECOMMENDATION

        This matter is before the Court on Defendant’s Motion for Summary Judgment.

(ECF No. 32). Plaintiff initiated this action alleging that Defendant Steinberg violated

his Eighth Amendment rights by failing to protect him from an assault from two fellow

prisoners.   (ECF No. 1).    Defendant Steinberg now moves for summary judgment.

Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned recommends that Defendant’s

motion be granted and this action terminated.

                            SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.     Fed. R. Civ. P. 56(a).   A party moving for summary judgment can

satisfy its burden by demonstrating         that the respondent, having had sufficient

opportunity for discovery, has no evidence to support an essential element of his or her

case.    Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party

demonstrates that there is an absence of evidence to support the nonmoving party s
 Case 1:19-cv-00022-PLM-PJG ECF No. 45 filed 03/09/20 PageID.263 Page 2 of 7



case, the non-moving party must identify specific facts that can be established by

admissible evidence, which demonstrate a genuine issue for trial.       Amini v. Oberlin

College, 440 F.3d 350, 357 (6th Cir. 2006).

       While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.        Amini,

440 F.3d at 357. The existence of a mere scintilla of evidence in support of the non-

moving party s position is insufficient. Daniels v. Woodside, 396 F.3d 730, 734-35 (6th

Cir. 2005). The non-moving party may not rest upon [his] mere allegations, but must

instead present significant probative evidence establishing that there is a genuine

issue for trial.   Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

       Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by simply arguing that it relies solely or in part upon credibility

determinations.     Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004). Rather, the non-moving party must be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and. . .may not merely recite the incantation, Credibility, and have a

trial on the hope that a jury may disbelieve factually uncontested proof.   Id. at 353-54.

In sum, summary judgment is appropriate against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party s case, and on

which that party will bear the burden of proof at trial.   Daniels, 396 F.3d at 735.


                                              2
 Case 1:19-cv-00022-PLM-PJG ECF No. 45 filed 03/09/20 PageID.264 Page 3 of 7



                                       ANALYSIS

      Plaintiff’s failure to protect claim implicates the Eighth Amendment, which

requires Plaintiff to establish that Defendant Steinberg was deliberately indifferent to

“a substantial risk” that he might suffer “serious harm.” Greene v. Bowles, 361 F.3d

290, 294 (6th Cir. 2004) (quoting Farmer v. Brennan, 511 U.S. 825, 828 (1994)). To

establish that Defendant acted with deliberate indifference, Plaintiff must demonstrate

that she was “subjectively aware of the risk,” but failed “to take reasonable measures to

abate it.’” Greene, 361 F.3d at 294 (quoting Farmer, 511 U.S. at 829, 847).

      To prevail on the specific claim that Defendant Steinberg failed to protect him

from an assault by another inmate, Plaintiff must establish: (1) Defendant had reason

to believe Plaintiff would be assaulted by another inmate and (2) she had both the

opportunity and means to prevent the assault. See, e.g., Burgess v. Fischer, 735 F.3d

462, 475 (6th Cir. 2013). Furthermore, that a prison official may have acted negligently

is insufficient to establish a violation of the Eighth Amendment. See, e.g., Farmer, 511

U.S. at 835 (to prevail on an Eighth Amendment claim, the plaintiff must establish that

the defendant acted with a “state of mind more blameworthy than negligence”).

      Interpreted in a light most favorable to Plaintiff, the evidence before the Court

reveals the following. On the afternoon of June 19, 2018, Plaintiff was in his cell with

his cellmate Eric Ide. (ECF No. 1, PageID.2; ECF No. 40-1, PageID.237). At some

point between 2:30 p.m. and 3:30 p.m., Defendant Steinberg observed inmate Marcus

Martin standing in front of the door to Plaintiff’s cell “holding the door flap open.” (ECF

No. 1, PageID.2; ECF No. 32-4, PageID.181; ECF No. 40-1, PageID.237). Holding open
                                         3
 Case 1:19-cv-00022-PLM-PJG ECF No. 45 filed 03/09/20 PageID.265 Page 4 of 7



a cell door flap was “the common practice” for a prisoner to notify prison officials that he

sought entrance into a cell.     (ECF No. 32-4, PageID.181).       Accordingly, Steinberg

remotely opened the door to Plaintiff’s cell. (Id.).

      Martin and another prisoner, Cornell Meeks, entered the cell after which

Defendant closed the door to Plaintiff’s cell. (ECF No. 1, PageID.2-3; ECF No. 40-1,

PageID.237, 239). Martin and Meeks then began assaulting Plaintiff. (ECF No. 1,

PageID.2-3; ECF No. 40-1, PageID.237). A Unit Porter, Allen Champion, witnessed

Martin and Meeks enter Plaintiff’s cell and surmised that Plaintiff “was in harms way.”

(ECF No. 40-1, PageID.239). Champion “instantly” approached Defendant Steinberg

and instructed her to open the door to Plaintiff’s cell because there was a “chance” that

Plaintiff was being assaulted.      (ECF No. 40-1, PageID.239).         Steinberg refused

Champion’s command. (Id.).

      Plaintiff escaped from Martin and Meeks and activated a “call button” signaling

that he wanted Defendant Steinberg to open the door to his cell. (ECF No. 1, PageID.3;

ECF No. 40-1, PageID.237). While the button Plaintiff activated is referred to as an

“emergency button,” the common practice throughout the Unit was for prisoners to

activate this button for various non-emergencies such as a desire to shower or receive

medication. (ECF No. 1, PageID.3; ECF No. 32-2, PageID.173-74, 181). Defendant

Steinberg opened the door to Plaintiff’s cell, at which point Plaintiff “poured out of his

cell room and landed into the hallway.”          (ECF No. 1, PageID.3-4; ECF No. 32-4,




                                             4
    Case 1:19-cv-00022-PLM-PJG ECF No. 45 filed 03/09/20 PageID.266 Page 5 of 7



PageID.181).1 Martin and Meeks “tried pulling Plaintiff back into the cell room,” but

were “unable to succeed.”    (ECF No. 1, PageID.4).    Martin and Meeks instead “ran

down to the end of the hallway” where they were apprehended. (Id.).

        While the assault Plaintiff endured is regrettable and may even have resulted

from negligent conduct, Plaintiff cannot establish that Defendant Steinberg acted with

the deliberate indifference necessary to implicate the Eighth Amendment. Plaintiff has

presented no evidence that Defendant Steinberg knew or had any reason to believe that

Martin or Meeks had previously threatened Plaintiff or otherwise represented a threat

or risk to Plaintiff’s safety. In fact, Plaintiff concedes that he has no idea why Martin

and Meeks assaulted him, and that such was not preceded by any threats or negative

encounter. (ECF No. 32-3, PageID.172).

        The Court is likewise not persuaded that the affidavit submitted by Allen

Champion alters the analysis.      Plaintiff argues that even if Defendant Steinberg

initially lacked knowledge of the danger presented by Martin and Meeks, her interaction

with Champion was sufficient to put her on notice as to the threat the pair posed.

Plaintiff further argues that Steinberg’s failure to decisively respond to Champion’s

instruction to open the door to his cell reflects deliberate indifference. As Champion

makes clear in his affidavit, however, he did not witness Plaintiff being assaulted. (ECF



1 Steinberg asserts in her affidavit that she reviewed video evidence of the incident
which revealed that “the amount of time between when the cell door was closed until it
was opened again was approximately 25 seconds.” (ECF No. 32-4, PageID.181). Other
than rank speculation, Plaintiff offers no evidence as to the length of time Martin and
Meeks were in his cell.
                                            5
 Case 1:19-cv-00022-PLM-PJG ECF No. 45 filed 03/09/20 PageID.267 Page 6 of 7



No. 40-2, PageID.239-40).        Likewise, Champion did not discern or possess any

information that – assuming such were communicated to Defendant – would reasonably

have caused her to fear for Plaintiff’s safety or well-being. (Id.). Simply put, Champion

simply assumed, without evidence, that Martin and Meeks represented a threat to

Plaintiff. While, in hindsight, it may have been prudent for Defendant to have placed

greater weight on Champion’s concern, the Court is aware of no authority that compels

prison officials to comply with the unsubstantiated commands of prisoners.

      In sum, because Plaintiff cannot establish that Defendant Steinberg knew or had

reason to know that prisoners Martin or Meeks presented a threat to Plaintiff’s safety,

Plaintiff’s claim fails.   Plaintiff has demonstrated, at most, that Defendant acted

negligently. While allegations of negligence may support a state law tort claim, such

simply fails to implicate the Eighth Amendment.          Accordingly, the undersigned

recommends that Defendant’s motion for summary judgment be granted.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that

Defendant’s Motion for Summary Judgment, (ECF No. 32), be granted and this action

terminated. The undersigned further recommends that appeal of this matter would

not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir.

1997); 28 U.S.C.   1915(a)(3).




                                           6
 Case 1:19-cv-00022-PLM-PJG ECF No. 45 filed 03/09/20 PageID.268 Page 7 of 7



      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                Respectfully submitted,


Date: March 9, 2020                             /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            7
